Exhibit 10.3

STOCKHOLDER AGREEMENT

THIS STOCKHOLDER AGREEMENT (this “Agreement”), dated as of December 9, 2008, is
made by and among A. O. Smith Corporation, a Delaware corporation (the
“Company”), and each Person signatory hereto or who becomes signatory hereto in
accordance with the terms of this Agreement (each, individually, a “Stockholder”
and, collectively, the “Stockholders”). All terms used, but not otherwise
defined herein, shall have those meanings set forth in the Merger Agreement
(defined below).

RECITALS

WHEREAS, the Company, SICO Acquisition, LLC, a Delaware limited liability
company (“MergerCo”), Smith Investment Company, a Nevada corporation (“SICO”),
and Smith Investment Company LLC, a Delaware limited liability company, are
party to that certain Agreement and Plan of Merger, dated as of the date hereof
(the “Merger Agreement”), pursuant to which, among other things, SICO will be
merged with and into MergerCo (the “Merger”), and the outstanding shares of
common stock, par value $.10 per share, of SICO will be converted in the Merger
into the right to receive shares of common stock, par value $1 per share, of the
Company (the “Common Stock”) and shares of Class A common stock, par value $5
per share, of the Company (the “Class A Common Stock”; and, together with the
Common Stock, the “Company Common Stock”);

WHEREAS, each Stockholder is a stockholder of SICO and will receive shares of
Company Common Stock issued as consideration in the Merger;

WHEREAS, in considering the Merger, the Company has determined that it is
advisable and in the best interests of the Company and its stockholders to
condition its entry into the Merger on, among other things, the Stockholders’
agreement to certain standstill and other obligations set forth in this
Agreement with respect to the affairs of the Company and the Company Common
Stock; and

WHEREAS, in order to induce the Company to cause the Merger to be completed, the
Stockholders have agreed to the standstill and other obligations set forth in
this Agreement with respect to the affairs of the Company and the Company Common
Stock.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

AGREEMENT

1.01 Definitions. Except as otherwise provided herein, the following terms have
the following meanings for all purposes of this Agreement:



--------------------------------------------------------------------------------

(a) “Acquisition Transaction” shall mean any transaction or series of
transactions, directly or indirectly, involving any merger, consolidation, share
exchange, business combination, issuance of securities, acquisition of
securities, recapitalization, tender offer, exchange offer or other transaction
(regardless of whether the Company is the surviving entity after the
consummation of such transaction) in which a Person, directly or indirectly,
acquires all or more than 50% of the assets or beneficial ownership of all or
more than 50% of any class of stock of the Company; provided, however, that the
term “Acquisition Transaction” shall not include (i) the Merger or any other
transactions contemplated by the Merger Agreement, (ii) entry into and
performance under the terms of the Voting Trust Agreement, or (iii) any
acquisition of shares of Company Common Stock by a Stockholder (A) from any
Existing Class A Holder or from any Permitted Transferee (each as defined in the
proposed Amended and Restated Certificate of Incorporation of the Company, a
form of which is appended to the Merger Agreement as Exhibit J), (B) in a
“brokers transaction” (within the meaning of Rule 144 under the Securities Act)
or (C) in any privately negotiated transaction that does not otherwise
constitute a “tender offer” (within the meaning of Section 14(d) under the
Exchange Act).

(b) “beneficially owns” (or comparable variations thereof) has the meaning set
forth in Rule 13d-3 promulgated under the Exchange Act.

(c) “Bylaws” means the Amended and Restated Bylaws of the Company, as the same
may be amended and restated from time to time.

(d) “Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company, as the same may be amended and restated from time
to time, and including the amendments thereto contemplated by the Merger
Agreement.

(e) “Commission” means the Securities and Exchange Commission.

(f) “Controlled Affiliate” means a Person that, directly or indirectly, through
one or more intermediaries, is controlled by a Stockholder. For purposes of this
definition, “controlled by”, with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.

(g) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(h) “Governmental Authority” shall mean any government, court, regulatory or
administrative agency, commission or authority, securities exchange (including
the NYSE) or other governmental instrumentality, whether federal, state or
local, domestic, foreign or multinational.

(i) “Person” means any individual, corporation, limited liability company,
partnership, trust, other entity or group (within the meaning of
Section 13(d)(3) of the Exchange Act).

 

2



--------------------------------------------------------------------------------

(j) “Proxy Contest” means any “solicitation” of “proxies” (each within the
meaning of Section 14(a) of the Exchange Act) by a Person other than a
Stockholder, a Controlled Affiliate thereof, the Company or the Board of
Directors of the Company with respect to any matter submitted for
(i) consideration at any annual or special meeting of the stockholders of the
Company or (ii) stockholder action by written consent.

(k) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

(l) “Standstill Termination Date” means the earliest of (i) three years after
the Effective Time, (ii) the date on which all of the outstanding Class A Common
Stock is automatically converted into Common Stock in accordance with the
Certificate of Incorporation, (iii) the date on which the Company publicly
announces that it has entered into a definitive written agreement with respect
to an Acquisition Transaction, or (iv) ten business days after a Person publicly
announces an unsolicited offer with respect to an Acquisition Transaction, if
prior to such tenth business day the Company has not issued a press release
expressly rejecting such Acquisition Transaction.

1.02 Standstill Agreement. From and after the Effective Time until the
Standstill Termination Date, each Stockholder will not, and will cause its
Controlled Affiliates not to, directly or indirectly, without the prior written
approval of the Company’s Board of Directors or any duly constituted committee
thereof:

(a) Except in response to a Proxy Contest, engage in or knowingly participate
in, directly or indirectly, or publicly announce an intention to engage in or
participate in, any “solicitation” of “proxies” (each within the meaning of
Section 14(a) of the Exchange Act) from any Person other than a Stockholder with
respect to any matter submitted for consideration (including the election of
directors by holders of the Common Stock, voting as a separate class, in
accordance with the Certificate of Incorporation) at any annual or special
meeting of the stockholders of the Company; provided however, that nothing
herein shall restrict or limit the ability of (i) the holders of Class A Common
Stock to solicit proxies or consents solely regarding matters affecting the
rights, preferences or privileges of the Class A Common Stock that are exclusive
to the Class A Common Stock and not shared with the holders of Company Common
Stock, (ii) the holders of the Class A Common Stock, voting as a separate class
or voting with the holders of Common Stock, to elect directors in accordance
with the Certificate of Incorporation, or (iii) the Stockholders to vote their
respective shares;

(b) Except in response to a Proxy Contest or otherwise if initiated or not
opposed by the Company, initiate, knowingly participate in, or consent to the
taking of any stockholder action by consent without a meeting pursuant to
Section 228 of the DGCL; provided however, that nothing herein shall restrict or
limit the ability of (i) the holders of Class A Common Stock to solicit
consents, or to take action by written consent, solely regarding matters
affecting the rights, preferences or privileges of the Class A Common Stock that
are exclusive to the Class A Common Stock and not shared with the holders of
Company Common Stock, or (ii) the holders of the Class A Common Stock, voting or
acting as a separate class or voting or acting with the holders of Common Stock,
to elect directors in accordance with the Certificate of Incorporation;

 

3



--------------------------------------------------------------------------------

(c) Submit, otherwise solicit stockholder approval for, or take any action that
would result in a public announcement related to, any proposal for consideration
at any annual or special meeting of the stockholders of the Company (including
pursuant to Rule 14a-8 under the Exchange Act);

(d) Make, effect or commence an Acquisition Transaction, or take any action that
would reasonably be expected to result in a public announcement of an
Acquisition Transaction;

(e) Enter into any agreements, arrangements or understandings with any other
Person with respect to any matter described in this Section 1.02, including
forming, joining or knowingly participating in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Company or the Company
Common Stock; provided, however, that nothing herein shall limit any Stockholder
from forming, joining or participating in a “group” (i) comprised solely of the
Stockholders and their respective Controlled Affiliates, (ii) created by entry
into and the conduct of the Voting Trust Agreement, (iii) created as a result of
any transaction undertaken for bona fide estate planning purposes, and/or
(iv) created as a result of a transaction expressly permitted by this Agreement;
or

(f) Except as provided in the Voting Trust Agreement, directly or indirectly
sell, assign, gift, bequeath, appoint or otherwise dispose of any shares of
Class A Common Stock to a Permitted Transferee unless the transferee is a
Stockholder or becomes a party to this Agreement by executing a counterpart
signature page to this Agreement.

The provisions of this Section 1.02 shall not impair or affect in any way the
exercise by any Stockholder or any of its Controlled Affiliates of his or her
fiduciary or other duties as a director, officer or employee of the Company in
his or her capacity as such, nor shall any action in such capacity constitute a
breach of this Agreement.

1.03 Stockholder Representations. Each Stockholder, severally and not jointly,
hereby represents and warrants to the Company as follows:

(a) This Agreement has been duly and validly executed and delivered by such
Stockholder and constitutes a legally valid and binding obligation of such
Stockholder enforceable against such Stockholder in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

(b) The execution and delivery by such Stockholder of this Agreement do not, and
the performance by such Stockholder of such Stockholder’s obligations under this
Agreement will not: (i) conflict with or result in a violation or breach of any
term or provision of any law, statute, rule or regulation or any order, judgment
or decree of any Governmental Authority applicable to such Stockholder; or
(ii) conflict with or result in a violation or breach of, constitute (with or
without notice or lapse of time or both) a default under, or require such
Stockholder to obtain any consent, approval or action of, make any filing with
or give any notice to any Person as a result or under the terms of, any
contract, permit, license, agreement or arrangement to which such Stockholder is
a party or by which such Stockholder may be bound.

 

4



--------------------------------------------------------------------------------

(c) No consent, approval or action of, filing with or notice to any Governmental
Authority on the part of such Stockholder is required in connection with the
execution and delivery of this Agreement, other than any filing with the
Commission required in connection with the execution and delivery of this
Agreement.

1.04 Company Representations. The Company hereby represents and warrants to each
Stockholder as follows:

(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware. The Company has the requisite
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.

(b) The execution and delivery by the Company of this Agreement, and the
performance by the Company of its obligations hereunder, have been duly and
validly authorized by the Board of Directors of the Company, no other corporate
action on the part of the Company or its stockholders being necessary. This
Agreement has been duly and validly executed and delivered by the Company and
constitutes a legally valid and binding obligation of the Company in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

(c) The execution and delivery by the Company of this Agreement do not, and the
performance by the Company of its obligations under this Agreement and the
consummation of the transactions contemplated hereby will not (i) conflict with
or result in a violation or breach of any of the terms, conditions or provisions
of the Certificate of Incorporation or Bylaws; (ii) conflict with or result in a
violation or breach of any term or provision of any law, statute, rule or
regulation or any order, judgment or decree of any Governmental Authority
applicable to the Company; or (iii) conflict with or result in a violation or
breach of, constitute (with or without notice or lapse of time or both) a
default under, or require the Company to obtain any consent, approval or action
of, make any filing with or give any notice to any Person as a result or under
the terms of, any contract, permit or license to which the Company is a party.

(d) No consent, approval or action of, filing with or notice to any Governmental
Authority on the part of the Company is required in connection with the
execution and delivery of this Agreement, other than any filing with the
Commission required in connection with the execution and/or delivery of this
Agreement.

1.05 Failure to Consummate the Merger. This Agreement shall be effective upon
the Effective Time. In the event that the Merger Agreement is terminated, this
Agreement shall be terminated and be of no force or effect.

 

5



--------------------------------------------------------------------------------

1.06 Amendment and Waiver. This Agreement may be amended, supplemented or
modified only by a written instrument duly executed by or on behalf of each
party hereto. Any term or condition of this Agreement may be waived at any time
by the party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the party waiving such term or condition. No waiver by any party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. All remedies, either under this
Agreement or by law or otherwise afforded, will be cumulative and not
alternative.

1.07 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made as of
the date delivered or sent if delivered personally or sent by facsimile or sent
by prepaid overnight carrier to the parties at the following addresses (or at
such other addresses as shall be specified by the parties by like notice):

If to any Stockholder, to:

The address indicated for each Stockholder on the signature page to this
Agreement.

with a copy (which shall not constitute notice) to:

Bruce M. Smith

Smith Investment Company

11270 West Park Place Milwaukee, Wisconsin 53224

Facsimile: 414-359-4198

with a copy (which shall not constitute notice) to:

Quarles & Brady LLP

411 East Wisconsin Avenue, Suite 2040

Milwaukee, Wisconsin 53202

Facsimile: 414-271-3552

Attention: Kenneth V. Hallett

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

233 South Wacker Drive, Suite 5800

Chicago, Illinois 60606

Facsimile: 312-993-9767

Attention: Mark D. Gerstein

 

6



--------------------------------------------------------------------------------

If to the Company, to:

A.O. Smith Corporation

11270 West Park Place

Milwaukee, Wisconsin 53224

Facsimile: 414-359-7450

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Winston & Strawn LLP

35 West Wacker Drive

Chicago, Illinois 60601-9703

Facsimile: 312-558-5700

Attention: Robert F. Wall

1.08 Entire Agreement. This Agreement, and the Merger Agreement and the other
agreements contemplated thereby constitute the entire agreement, and except as
explicitly set forth herein, supersedes all prior written agreements,
arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
among the parties with respect to the subject matter of this Agreement.

1.09 No Third Party Beneficiary. This Agreement shall be binding upon and inure
solely to the benefit of each of the parties and their respective successors and
permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature under or by reason of this Agreement.

1.10 No Assignment; Binding Effect. Neither this Agreement nor any right,
interest or obligation hereunder may be assigned by any parties hereto without
the prior written consent of the other party hereto and any attempt to do so
will be void. Subject to the preceding sentence, this Agreement is binding upon,
inures to the benefit of and is enforceable by the parties hereto and their
respective successors and assigns and legal representatives.

1.11 Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in addition to any other remedy to which they
are entitled at law or in equity.

 

7



--------------------------------------------------------------------------------

1.12 Certain Interpretations. Unless the context otherwise requires, as used in
this Agreement: (a) “or” is not exclusive; (b) “including” and its variants mean
“including, without limitation” and its variants; (c) words defined in the
singular have the parallel meaning in the plural and vice versa; (d) references
to “written” or “in writing” include in electronic form; (e) the terms “hereof”,
“herein”, “hereby”, “hereto”, and derivative or similar words refer to this
entire Agreement; (f) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms; (g) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”; (h) references to “dollars” or “$” in this Agreement shall mean United
States dollars; (i) any definition of or reference to any agreement, instrument
or other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein); (j) reference to a particular statute,
regulation or law includes all rules and regulations thereunder and any
predecessor or successor statute, regulation or law, in each case, as amended or
otherwise modified from time to time prior to the date hereof; (k) whenever this
Agreement refers to a number of days, such number shall refer to calendar days
unless business days are specified; and (l) the headings used in this Agreement
have been inserted for convenience of reference only and do not define or limit
the provisions hereof.

1.13 Severability. If any provision of this Agreement or of any other instrument
or writing referred to herein, or the application thereof to any Person or
circumstance is held invalid or unenforceable, the remainder of this Agreement,
and the application of such provision to other Persons or circumstances, shall
not be affected thereby, and to such end, the provisions of this Agreement are
agreed to be severable.

1.14 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to a contract
executed and performed in such State, without giving effect to the conflicts of
laws principles thereof. Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the courts of the State of Delaware and the Federal Courts of
Delaware (the “Delaware Courts”), in any suit, action or proceeding arising out
of or relating to this Agreement, or for recognition or enforcement of any
judgment resulting from any suit, action or proceeding, and each party hereby
irrevocably and unconditionally agrees that all claims in respect to any such
suit, action or proceeding may be heard and determined in a Delaware Court. Each
party hereby irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, (a) any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in a Delaware Court, (b) the defense of an
inconvenient forum to the maintenance of such suit, action or proceeding in any
such court, and (c) the right to object, with respect to such suit, action or
proceeding, that such court does not have jurisdiction over such party. Each
party irrevocably consents to service or process in any manner permitted by law.

1.15 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts thereof have been signed by each of the
parties and delivered to the other party.

1.16 Facsimile Signature. This Agreement may be executed by facsimile signature
and a facsimile signature shall constitute an original for all purposes.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has signed this Agreement, or caused this
Agreement to be signed on its behalf, as of the date first above written.

 

THE COMPANY: A. O. SMITH CORPORATION

By:

 

/s/ James F. Stern

  Name: James F. Stern  

Title: Executive Vice President, General

          Counsel and Secretary

 

[Stockholder signature pages to follow.]



--------------------------------------------------------------------------------

[continued signature page to Stockholder Agreement dated as of December 9, 2008
by and

among A.O. Smith Corporation and the signatories hereto.]

 

THE STOCKHOLDERS:

/s/ Arthur O. Smith

Arthur O. Smith, individually

Address:

740 East Bay Point Road

Milwaukee, WI 53217-1350

/s/ Margaret B. Smith

Margaret B. Smith, individually

Address:

740 East Bay Point Road

Milwaukee, WI 53217-1350



--------------------------------------------------------------------------------

Arthur O. Smith III Trust dated 12/05/74

Regina Smith Mallon Trust dated 12/05/74

Maria L. Smith Trust dated 12/05/74

Mark D. Smith Trust dated 12/05/74

Dana K. Smith Trust dated 12/05/74

Lucy W. Smith Trust u/a dated 12/29/52

Robert Lewis Smith Family Trust dated 6/28/72

Sierra Anne Steer Smith 2002 Trust dated 1/13/2003

Lloyd David Smith 2003 Trust

June E. Rhea Family Trust dated 1/5/71

June Ellyn Rhea 1987 Trust

Robin Rhea Family Trust dated 7/22/76

June S. Rhea 1971 Revocable Trust f/b/o Lloyd Fay

June S. Rhea 1971 Revocable Trust f/b/o June Rhea

June S. Rhea 1971 Revocable Trust f/b/o Robin Rhea

June S. Rhea 1970 Trust f/b/o Lloyd Fay

June S. Rhea 1970 Trust f/b/o June E. Rhea

Lloyd Johns Fay Trust dated 11/6/74

June Ellyn Rhea Trust dated 11/6/74

Robin Rhea Trust dated 11/6/74

June Rhea 1979 Family Trust f/b/o Lloyd Fay

June Rhea 1979 Family Trust f/b/o June E. Rhea

June Rhea 1979 Family Trust f/b/o Robin Robin

By:

 

/s/ Bruce M. Smith

  Bruce M. Smith, Trustee  

/s/ Daniel M. Hess

  Daniel M. Hess, Trustee

Address:

c/o Daniel M. Hess

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, WI 53202



--------------------------------------------------------------------------------

Taylor Benjamin Alt 2001 Trust

Jonathon Douglas Alt 2001 Trust

L.B. Smith 1994 Trust

Melissa Anne Smith 2003 Trust

Amelia Paige McEneany Smith Minority Trust 6/24/96

Amelia Paige McEneany Smith 1996 Trust 12/10/96

Liam Quinn McEneany Smith 2000 Trust

Alexandra Marie Smith 1987 Trust dated 11/06/87

Alexandra Marie Smith Minority 1989 Trust 12/19/89

Joshua Daniel Smith 1987 Trust dated 9/4/87

Joshua Daniel Smith 1989 Minority Trust dated 12/19/89

Katherine Anne Smith 1988 Trust dated 12/23/88

Katherine Anne Smith 1989 Minority Trust 12/19/89

Anneliese Victoria Smith 1994 Trust

Anneliese Victoria Smith 1994 Minority Trust

Scott Gordon Linzmeyer 1987 Trust dated 3/10/87

Scott Gordon Linzmeyer 1989 Minority Trust 12/19/89

Lloyd E. Fay Irrevocable 2003 Trust

By:

 

/s/ Arthur O. Smith

  Arthur O. Smith, Trustee  

/s/ Daniel M. Hess

  Daniel M. Hess, Trustee

Address:

c/o Daniel M. Hess

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, WI 53202



--------------------------------------------------------------------------------

Agnes G. Hummel Trust

By:

 

/s/ Arthur O. Smith

  Arthur O. Smith, Trustee

Address:

740 E. Bay Point Road

Milwaukee, WI 53217-1350

Robert Lewis Smith Trust u/a dated 11/12/52 Roger Scott Smith Trust u/a dated
11/12/52 Nancy Smith Linzmeyer Trust u/a dated 12/17/57

By:

 

/s/ Bruce M. Smith

  Bruce M. Smith, Trustee  

/s/ Arthur O. Smith

  Arthur O. Smith, Trustee  

/s/ Daniel M. Hess

  Daniel M. Hess, Trustee

Address:

c/o Daniel M. Hess

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, WI 53202

Bruce M. Smith Trust u/a dated 11/12/52

By:

 

/s/ Robert L. Smith

  Robert L. Smith, Trustee  

/s/ Arthur O. Smith

  Arthur O. Smith, Trustee  

/s/ Daniel M. Hess

  Daniel M. Hess, Trustee

Address:

c/o Daniel M. Hess

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, WI 53202



--------------------------------------------------------------------------------

Arthur O. Smith Revocable 1976 Trust

By:

 

/s/ Margaret B. Smith

  Margaret B. Smith, Trustee  

/s/ Bruce M. Smith

  Bruce M. Smith, Trustee  

/s/ Daniel M. Hess

  Daniel M. Hess, Trustee

Address:

c/o Daniel M. Hess

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, WI 53202

Arthur O. Smith III Family Trust dated 12/29/76

Mallon Family Trust

Maria Lauren Smith Family Trust dated 12/27/79

Mark Dean Smith Family Trust dated 8/12/82

Dana K. Smith Family Trust dated 12/16/83

By:

 

/s/ Margaret B. Smith

  Margaret B. Smith, Trustee  

/s/ Daniel M. Hess

  Daniel M. Hess, Trustee

Address:

c/o Daniel M. Hess

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, WI 53202



--------------------------------------------------------------------------------

A.O. Smith Family 1973 Trust f/b/o Arthur O. Smith III

A.O. Smith Family 1973 Trust f/b/o Maria L. Smith

A.O. Smith Family 1973 Trust f/b/o Mark D. Smith

A.O. Smith Family 1973 Trust f/b/o Dana K. Smith

A.O. Smith Family 1973 Trust f/b/o Tracy Aaron Mallon

By:

 

/s/ Margaret B. Smith

  Margaret B. Smith, Trustee  

/s/ Arthur O. Smith

  Arthur O. Smith, Trustee

Address:

740 E. Bay Point Road

Milwaukee, WI 53217-1350

Bruce M. Smith Family Trust u/a dated 6/01/72

By:

 

/s/ Robert L. Smith

  Robert L. Smith, Trustee  

/s/ Daniel M. Hess

  Daniel M. Hess, Trustee

Address:

c/o Daniel M. Hess

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, WI 53202



--------------------------------------------------------------------------------

Jessica A. Mallon Minority Trust dated 12/27/83

Robert A. Mallon Minority Trust dated 12/27/83

Tracy A. Mallon 1987 Trust dated 4/15/87

Lindsay Smith 1987 Trust dated 5/22/87

Megan Elizabeth Smith 1987 Trust dated 12/12/87

Jennifer Katherine Smith 1994 Trust dated 5/17/94

By:

 

/s/ A. O. Smith III

  A. O. Smith III, Trustee  

/s/ Daniel M. Hess

  Daniel M. Hess, Trustee

Address:

c/o Daniel M. Hess

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, WI 53202

Theresa Marie Banghart 1999 Trust dated 12/06/99 Rebecca A. Banghart 1999 Trust
dated 12/06/99

By:

 

/s/ Daniel M. Hess

  Daniel M. Hess, Trustee  

/s/ Elizabeth Smith

  Elizabeth Smith, Trustee

Address:

c/o Daniel M. Hess

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, WI 53202



--------------------------------------------------------------------------------

Arthur Oliver Smith IV 1999 Trust dated 12/07/99

Elizabeth Carter Smith 1999 Trust dated 12/07/99

Katherine Lee Smith 1999 Trust dated 12/07/99

By:

 

/s/ Mark Dean Smith

  Mark Dean Smith, Trustee  

/s/ Daniel M. Hess

  Daniel M. Hess, Trustee

Address:

c/o Daniel M. Hess

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, WI 53202

Roger Scott Smith Family Trust u/a dated 6/29/72 Nancy Smith Linzmeyer Family
Trust u/a dated 9/27/73

By:

 

/s/ Daniel M. Hess

  Daniel M. Hess, Trustee

Address:

c/o Daniel M. Hess

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, WI 53202